ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                   )
                                              )
Sky Blue Builders, LLC                        ) ASBCA No. 62801
                                              )
Under Contract No. FA9401-20-F-0015           )

APPEARANCE FOR THE APPELLANT:                    Joshua R. Proctor, Esq.
                                                  Proctor Brant, P.C.
                                                  Englewood, CO

APPEARANCES FOR THE GOVERNMENT:                  Jeffrey P. Hildebrant, Esq.
                                                  Air Force Deputy Chief Trial Attorney
                                                 Michael J. Farr, Esq.
                                                  Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: April 1, 2021



                                              RICHARD SHACKLEFORD
                                              Administrative Judge
                                              Acting Chairman
                                              Armed Services Board
                                              of Contract Appeals



      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62801, Appeal of Sky Blue Builders,
LLC, rendered in conformance with the Board’s Charter.

      Dated: April 1, 2021


                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals